Citation Nr: 0810242	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-surgical lumbar 
stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from April 1970 to April 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).

In a December 2005 decision, the Board denied service 
connection for post-surgical lumbar stenosis. The veteran 
appealed the Board's decision to the Court. In December 2006, 
the parties filed a Joint Motion to Vacate and Remand (Joint 
Motion). By Order entered December 19, 2006, the Court 
granted this motion, vacated the Board's December 2005 
decision, and remanded the claim for compliance with the 
instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Joint Motion instructs the Board to comply with the duty 
to assist under 38 C.F.R. § 3.159(e), specifically, it 
indicates that the claims folder does not contain a response 
to multiple requests for in-service medical records 
identified by the veteran, and that VA never notified the 
veteran about whether it was unable to obtain the records or 
whether continued efforts to obtain them would be futile. The 
Joint Motion instructed the Board to make another attempt to 
obtain the medical records and, if unsuccessful, to either 
make another attempt to obtain the records or determine that 
it is reasonably certain they do not exist and/or that 
further efforts to obtain them would be futile. The Board was 
also instructed to notify the veteran of any determination 
made regarding these records. 

The records to be obtained concern treatment given to the 
veteran overnight at the RAF Hospital in Lakenheath, England, 
in May or June 1987. See September 2004 VA Form 21-526; April 
2005 VA Form 21-4138; September 2005 transcript.  A review of 
the claims folder reveals that the veteran's service medical 
records were requested from the National Personnel Records 
Center (NPRC) in November 2004 and received the following 
month, but that most of the records obtained are dental 
treatment records and, of the medical records obtained, none 
are from the RAF Hospital in Lakenheath and none are dated 
prior to November 1988 (with the exception of two records 
from the U.S. Air Force Medical Center at Keesler Air Force 
Base related to treatment for the veteran's right foot that 
appear to be dated December 1981 and December 1982). Also, a 
July 2005 request to the NPRC sought inpatient treatment 
records from the RAF Hospital in Lakenheath during the months 
of May and June 1987. A response indicates that clinicals 
were ordered on August 18, 2005, but it does not appear that 
any records were ever associated with the claims folder. 

Following the Board's April 2007 remand, the treatment 
records from the RAF Hospital in Lakenheath were requested, 
and a response was received indicating that the veteran's 
medical records were mailed to the RO in Montgomery in 
December 2004 and that no additional medical records were on 
file.  A determination was not made, however, that it is 
reasonably certain they do not exist and/or that further 
efforts to obtain them would be futile, nor was the veteran 
notified of any determination made regarding these records.

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the record must be returned to the AMC for 
completion of the remand instructions.

In addition, the Board now notes that the veteran was 
scheduled for back surgery in January 2008, but has neither 
submitted the records of that surgery nor authorized VA to 
obtain these records.  This will give the veteran an 
opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1. Continue to attempt to obtain the 
veteran's complete service medical 
records, to include treatment records from 
the RAF Hospital in Lakenheath, England, 
until the records are obtained or until a 
determination is made that the records do 
not exist and/or that further efforts to 
obtain them would be futile.  Notify the 
veteran of the determination made 
concerning the availability of these 
records.

2.  Ask the veteran to submit the records 
concerning his back surgery scheduled for 
January 2008, including the pre-surgical 
and post-surgical records, or to authorize 
VA to obtain these records.

3.  Thereafter, readjudicate the claim. If 
the benefit sought on appeal is not 
granted, issue a supplemental statement of 
the case (SSOC) and give the veteran and 
his representative an appropriate amount 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



